                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                        )
                                                    )
                 Plaintiff,                         )                        2:09-CR-74
                                                    )
         vs.                                        )
                                                    )
                                                    )
  SAMANTHA JO ARWOOD,
                                                    )
                                                    )
                 Defendant
                                                    )



                                             ORDER

         Defendant has filed a Motion for Bond to Attend Inpatient Drug Treatment [Doc. 40].

  This motion is set for hearing by video conference pursuant to the CARES Act and Standing

  Order 20-08 on Monday, April 27, 2020 at 3:00 p.m. However, if Defendant is unwilling to

  waive her right to appear in person and participate by video (or by telephone if the facility does

  not have video capabilities), the Court will be required to move the hearing to a later date in

  light of the current COVID-19 pandemic. Should Defendant wish to appear in-person for the

  hearing, Defendant’s counsel shall immediately notify the Court so that the matter may be

  rescheduled.

         SO ORDERED:




                                               /s Cynthia Richardson Wyrick
                                               United States Magistrate Judge




Case 2:09-cr-00074-JRG-CRW Document 41 Filed 04/23/20 Page 1 of 1 PageID #: 94
